United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                          June 24, 2009

                                              Before

                              DANIEL A. MANION, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

Nos. 07‐3605 & 08‐1224                                 Appeals from the United States
                                                       District Court for the Western 
DENNIS HECKER, et al.,                                 District of Wisconsin
                    Plaintiffs‐Appellants,
                                                       No. 06 C  719
       v.
                                                       John C. Shabaz, Judge.
DEERE  &  COMPANY,  FIDELITY
MANAGEMENT  TRUST  CO.,  and
FIDELITY  MANAGEMENT  &
RESEARCH CO.,
              Defendants‐Appellees.

                                             O R D E R

       Appellants filed their Petition for Panel Rehearing and Petition for Rehearing En Banc
on  March  9,  2009.  Appellee  Deere  &  Company  and  Appellees  Fidelity  Management  Trust
Company and Fidelity Management & Research Company filed their Answers to the Petition
on April 6, 2009. In addition, three amicus curiae briefs in support of rehearing or rehearing en
banc were filed in conjunction with the Petition: one from the Secretary of Labor (filed March
20, 2009), one from the AARP and other groups (filed March 18, 2009), and one from a group
of law professors (filed March 20, 2009). No judge1 asked for a vote on the petition for rehearing
en banc, and all members of the panel have voted to deny the petition for rehearing, with the
following addition to the original opinion, Hecker v. Deere & Co., 556 F.3d 575 (7th Cir. 2009):

       The Secretary of Labor has made a number of points in her amicus brief that deserve a


       1
           Judge  Joel  M.  Flaum  and  Judge  Ilana  Diamond  Rovner  took  no  part  in  the
consideration of this matter. 
Nos. 07‐3605 and 08‐1224                                                                              2

brief response. First, she argues that the panel has erred by failing to give appropriate deference
to her interpretation of the regulation implementing 29 U.S.C. § 1104(d), 29 C.F.R. § 2550.404c‐1.
But,  as  the  Secretary  herself  acknowledges,  the  panel  did  not  ignore  any  language  in  the
regulation proper. Instead, it did not give the weight that the Secretary believes is due to some
language in a footnote to the preamble to the regulation. (We are speaking here of the version
of the regulation that was in force at the time relevant to this suit; it should go without saying
that the Secretary is free to propose and enact new regulations addressed more specifically to
the way in which choice of investment options in a plan relates to the safe harbor provision, if
she  believes  that  this  would  be  appropriate.)  In  her  brief,  the  Secretary  explains  that  she
presently “interprets her regulation to mean that, even if the plan otherwise qualifies as a section
404(c) plan, the fiduciary is not relieved by 404(c) from liability for plan losses resulting from
the imprudent selection and monitoring of an investment option offered by the plan . . . .” As
support for that statement, she cites 56 Fed. Reg. 10724, 10732 n.21 (Mar. 13, 1991); DOL Opinion
Letter No. 98‐04A, 1998 WL 326300 at *3 n.1 (May 28, 1998); DOL Information Letter to Douglas
O. Kant, 1997 WL 1824017 at *2 (Nov. 26, 1997) (Kant Letter). This is enough, she asserts, to make
that proposition a rule, entitled to deference under Chevron USA Inc. v. Natural Resources Defense
Council, Inc., 467 U.S. 837, 842‐43 (1984), rather than a more informal statement of administrative
practice, entitled only to respect under the standards of United States v. Mead Corp., 533 U.S. 218,
229‐30 (2001), which in turn relies on Skidmore v. Swift & Co., 323 U.S. 134 (1944).  

         With respect, we cannot agree with the Secretary that the footnote in the preamble is
entitled to full Chevron deference. The panel did defer to the Secretary’s concerns, to the extent
that it refrained from making any definitive pronouncement on “whether the safe harbor applies
to the selection of investment options for a plan.” Hecker, 556 F.3d at 589. Instead, as we explain
further in this order, we left this area open for future development, whether on the basis of a
different set of pleadings, or on the basis of a regulation directed to this issue. The Secretary
admits that the panel’s primary holding – that there was no duty to scour the market to find the
fund with the lowest imaginable fees, and that the fees themselves in the Funds identified in the
complaint could not be deemed imprudent because they were offered at the same prices to the
general public – does not call into question the validity of even the preamble to the Secretary’s
regulation, much less the regulation taken as a whole. Thus, her real quibble is with the panel’s
alternate holding that the complaint the court was evaluating contained enough information to
warrant the conclusion that Deere was entitled to the safe harbor defense. In our  view,  the
Secretary’s concern is more hypothetical than real. She fears that some case in the future may
arise in which a Plan fiduciary acts imprudently by selecting an overpriced portfolio of funds,
and  that  this  opinion  will  somehow  immunize  the  fiduciary  from  accountability  for  that
decision. 

       The panel’s opinion, however, stands for no such broad proposition. It was limited to the
complaint before the court, as supplemented by the materials the panel found were properly
before the district court. Applying the pleading standards enunciated in Bell Atlantic Corp. v.
Twombly, 550 U.S. 544 (2007), we concluded that these plaintiffs failed to state a claim for the
Nos. 07‐3605 and 08‐1224                                                                                 3

kind of fiduciary misfeasance the Secretary describes. At the time we wrote, the Court had not
yet handed down Ashcroft v. Iqbal, 129 S.Ct. 1937 (2009). Iqbal reinforces Twombly’s message that
“[a] claim has facial plausibility when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at
1949. The Court explained further that “where the well‐pleaded facts do not permit the court to
infer more than the mere possibility of misconduct, the complaint has alleged – but it has not
‘show[n]’ – ‘that the pleader is entitled to relief.’ Fed. Rule Civ. Proc. 8(a)(2).” Id. at 1950. 

        The Secretary also fears that our opinion could be read as a sweeping statement that any
Plan fiduciary can insulate itself from liability by the simple expedient of including a very large
number  of  investment  alternatives  in  its  portfolio  and  then  shifting  to  the  participants  the
responsibility for choosing among them. She is right to criticize such a strategy. It could result
in the inclusion of many investment alternatives that a responsible fiduciary should exclude. It
also would place an unreasonable burden on unsophisticated plan participants who do not have
the  resources  to  pre‐screen  investment  alternatives.  The  panel’s  opinion,  however,  was  not
intended to give a green light to such “obvious, even reckless, imprudence in the selection of
investments” (as the Secretary puts it in her brief). Instead, the opinion was tethered closely to
the facts before the court. Plaintiffs never alleged that any of the 26 investment alternatives that
Deere made available to its 401(k) participants was unsound or reckless, nor did they attack the
BrokerageLink  facility  on  that  theory.  They  argued  –  and  especially  in  their  Petition  for
Rehearing they continue to argue – that the Plans were flawed because Deere decided to accept
“retail” fees and did not negotiate presumptively lower “wholesale” fees. The opinion discusses
a number of reasons why that particular assertion is not enough, in the context of these Plans,
to state a claim, and we adhere to that discussion.

        We add another point that was raised earlier but that we did not mention in the opinion:
the complaint is silent about the services that Deere participants received from the company‐
sponsored plans. It would be one thing if they were treated exactly like all other retail market
purchasers  of  Fidelity  mutual  fund  shares;  it  would  be  quite  another  if,  for  example,  they
received extra  investment advice from someone dedicated to the Deere accounts, or if they
received other extra services. If the Deere participants received more for the same amount of
money, then their effective cost of participation may in fact have approached wholesale levels.
We return, therefore, to the general point made in the opinion: this complaint, alleging that
Deere chose this package of funds to offer for its 401(k) Plan participants, with this much variety
and  this  much  variation  in  associated  fees,  failed  to  state  a  claim  upon  which  relief  can  be
granted.

        We therefore DENY the Petition for Rehearing and Petition for Rehearing En Banc.